Citation Nr: 1028122	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-14 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for heart 
disease (claimed as cardiomegaly).

3.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from May 1986 to April 
1998.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a July 2007 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The issue of entitlement to service connection for hypertension 
is, in relevant part, addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 1998, the RO denied the Veteran's claim for service 
connection for hypertension; the Veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.

2.  Evidence obtained since April 1998 is neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial, and it raises a reasonable possibility of substantiating 
the Veteran's claim for service connection for hypertension.

3.   In July 2003, the RO denied the Veteran's claim for service 
connection for a heart disability; the Veteran did not file a 
timely appeal following appropriate notice, and that decision 
became final.

4.  Evidence received since July 2003 fails to raise a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for a heart disability.

5.  The evidence does not show that the Veteran developed sleep 
apnea either during or as a result of his time in service. 


CONCLUSIONS OF LAW


1.  The April 1998 rating decision that denied the Veteran's 
claim for service connection for hypertension is final.  38 
U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).

2.  Evidence received since the April 1998 rating decision is new 
and material, and the Veteran's claim for service connection 
claim for hypertension is reopened.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  The July 2003 rating decision that denied the Veteran's claim 
for service connection for a heart disability is final.  38 
U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).

4.  Evidence received since the July 2003 rating decision is not 
new and material, and the Veteran's claim for service connection 
for a heart disability is not reopened.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 38 C.F.R. § 3.156 (2009).

5.  The criteria for entitlement to service connection for sleep 
apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veteran's claim of entitlement to service connection for 
hypertension was denied by an April 1998 rating decision which is 
now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302.  

The Veteran's claim of entitlement to service connection for 
heart disease was most recently denied by a July 2003 rating 
decision and is also now final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  Under 38 C.F.R. § 3.156(a) (2009), 
evidence is considered "new" if it was not previously submitted 
to agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

It is noted that in an April 2008 statement of the case, the RO 
reopened the Veteran's claim for service connection for 
hypertension and declined to reopen the heart disease claim.  
However, regardless of the RO's determination, the Board must 
first determine if the claim was properly reopened, and only 
thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 
2001).

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.

To grant service connection for any disability, it is required 
that the evidence shows the existence of a current disability, an 
in-service disease or injury, and a link between the disability 
and the in-service disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2009), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption period 
under 38 C.F.R. § 3.307) and the appellant presently has the same 
condition; or (2) a disease manifests itself during service (or 
during the presumptive period), but is not identified until 
later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).   


Hypertension 

The Veteran's claim for service connection for hypertension was 
denied by an April 1998 rating decision.  The Veteran did not 
appeal and the denial became final.

At the time of the 1998 rating decision, the evidence of record 
only included service treatment records, which did not show that 
the Veteran was ever diagnosed with hypertension while in 
service, and the Veteran's claim which indicated that he was 
seeking service connection for borderline hypertension.

The basis of the denial in April 1998 was that the Veteran did 
not meet the criteria for a diagnosis of hypertension.  
Specifically, while it was shown on his separation physical that 
his blood pressure was in the upper range of normal (151/80), it 
was not shown that the Veteran's diastolic pressure was 
predominantly 90mm or that systolic pressure was predominantly 
160mm or greater with diastolic pressure less than 90mm.  

Since that time, considerable additional evidence has been 
received, showing that the Veteran has been diagnosed with 
hypertension after service.  For example, in March 2003, it was 
noted that the Veteran was doing well on his hypertension therapy 
without side effects.  The Veteran also testified at a hearing 
before the Board in March 2010, asserting that he was 
hospitalized for two days in 1997 because of his heart and 
hypertension.  

In this case, the Veteran's claim was previously denied, in part 
because he had not been diagnosed with hypertension.  Since the 
previous denial, private treatment records have been submitted 
showing that the Veteran is currently diagnosed with 
hypertension.  Additionally, the Veteran testified that he 
received medication for hypertension while in service, and a 
Veteran's testimony is presumed to be credible for the limited 
purpose of determining whether to reopen a claim.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As such, the Veteran's 
testimony that he received medication for hypertension in service 
is considered to be credible for the very limited purpose of 
reopening his claim.  Additionally, medication is something a 
person is competent to report receiving.  

It is noted that the Veteran had not previously alleged receipt 
of hypertension medication in service and therefore his testimony 
is considered new; the evidence that the Veteran has been 
diagnosed with hypertension is also new as it was not of record 
in April 1998 when the Veteran's claim was initially denied.  
This new evidence is also considered to be material to the 
Veteran's claim, since it relates to the reason that the 
Veteran's claim was previously denied.  

Given that the new evidence shows that the Veteran does in fact 
have the disability for which service connection is sought, the 
evidence provides a reasonable possibility of substantiating the 
Veteran's claim.  As such, the criteria for reopening the 
Veteran's claim have been met, and his claim of entitlement to 
service connection for hypertension is reopened.

Heart disease

The Veteran's claim for a heart condition was most recently 
denied in July 2003.  At that time, the Veteran was contending 
that he had heart disease to include left ventricular hypertrophy 
and an irregular heartbeat.  The Veteran's claim was denied as 
the rating decision concluded that the Veteran did not in fact 
have a heart disability that was caused by either his time in 
service or by a service connected disability.

At the time of the July 2003 rating decision, considerable 
evidence was of record.

Service treatment records confirm that the Veteran sought 
treatment for chest pain in January 1998.  However, while a 
battery of tests was conducted, no heart disability was actually 
ever diagnosed.  Furthermore, a month later, in February 1998, 
the Veteran was found to be fit for duty; and at his separation 
physical, the Veteran's heart was found to be normal.

Following service, the Veteran underwent a VA examination in 
December 1998 at which he denied having had hypertension and he 
was uncertain what heart problem he had.  The Veteran reported 
that he had been given nitroglycerine which he did not use very 
often.  A chest x-ray showed mild cardiomegaly, but the examiner 
stated that the etiology of the Veteran's chest pain was not 
clear.  

A second VA examination was provided in May 1999 to provide an 
opinion on the Veteran's cardiomegaly.  The examiner noted that 
the Veteran had no diagnosed cardiovascular disease, despite 
prior evaluation in January 1998.  The examiner concluded that 
there was not any cardiovascular etiology to explain the mild 
cardiomegaly, adding that he considered the etiology of the 
Veteran's cardiomegaly to be a non-pathological variant.  

A third VA examination was provided in April 2003 at which the 
Veteran admitted that he was not sure of many of the details 
about his heart condition other than that his heart was enlarged 
and that he was recently treated for an irregular heartbeat.  It 
was noted that the Veteran worked full-time at a desk job, but 
walked approximately 1.5 miles every couple days.  The Veteran 
complained of mild substernal chest pain about twice a week and 
lasting 5-6 minutes; and he reported being prescribed Atenolol, 
Niacin, and Lipitor approximately six months earlier.  It was 
noted that the Veteran had borderline cardiomegaly in 1998 with 
no known cause.  The Veteran had METs of approximately 4.  After 
reviewing the Veteran's claims file, the examiner dictated an 
addendum, indicating that there was no reference to an irregular 
heartbeat causing cardiac enlargement.  It was noted that a 
February 2003 echocardiogram showed mild left ventricular 
hypertrophy, but normal function.  The EKG showed borderline LVH 
with normal sinus rhythm.  A chest x-ray in October 2002 was 
normal, and a chest x-ray in February 2003 showed mild 
cardiomegaly.  Based on these findings, the examiner diagnosed 
the Veteran with mild cardiomegaly with normal function, and 
indicated that there was insufficient evidence to warrant a 
diagnosis of irregular heartbeat causing cardiomegaly.  The 
examiner then opined that the most likely cause for the Veteran's 
cardiomegaly was his obesity. 

In April 2003, a former sailor who worked with the Veteran both 
in service and at that time wrote a letter noting that the 
Veteran had always been sickly and recalling that the Navy doctor 
told him that he had an irregular heartbeat and that he would 
continue to have problems. 

As noted above the Veteran's claim was denied in July 2003, as it 
was concluded that the Veteran did not in fact have a heart 
disability that was caused by either his time in service or by a 
service connected disability.

Since the Veteran's claim was denied additional evidence has been 
submitted.  For example, in a January 2007 letter, Dr. Hadly 
wrote that the Veteran had left ventricular hypertrophy which 
developed due to elevated blood pressure.  It was noted that the 
Veteran was taking Atenolol to reduce his blood pressure.  This 
letter is new in the sense that it was not on file when the claim 
was initially decided, but it is not considered to be material as 
it does not provide a reasonable possibility of substantiating 
the Veteran's claim.  

In a February 2007 letter, the Veteran wrote that he was 
hospitalized in 1997 for his heart and then he was forced out of 
the Navy in 1998 because of his weight, which he attributed to 
lack of exercise.  The Veteran believes that he had low energy at 
that point, because of his heart condition.  However, once again, 
at the time the Veteran's claim was previously denied, it was 
known that he had received treatment for chest pain related 
complaints in service.  As such, this evidence is not considered 
to be new.

The Veteran also testified at a hearing before the Board in March 
2010.  He briefly reported heart treatment in service, but this 
was no different than what was shown by the service treatment 
records, and therefore it is not considered to be new evidence.  

Thus, when the evidence that has been added to the Veteran's 
claims file since his claim was last denied is analyzed in its 
totality, the Board finds that it is not new and material for 
purposes of reopening the claim for service connection for heart 
disease because it does not raise a reasonable possibility of 
substantiating the Veteran's claim.

Given the evidence as described above, the criteria for reopening 
the Veteran's claim have not been met; and the Veteran's claim is 
therefore denied. 

Sleep apnea 

The Veteran filed a claim seeking service connection for sleep 
apnea.  In support of his claim, the Veteran's wife wrote a 
letter indicating that she had been married to the Veteran since 
1986 and that he had snored the entire time she had known him.  
The Veteran also testified that he was a chronic snorer while in 
service.  

However, service treatment records do not show that the Veteran 
was ever actually diagnosed with sleep apnea while in service; 
nor has a medical opinion related the onset of the Veteran's 
sleep apnea to his time in service.

At the Veteran's hearing before the undersigned, the Veteran's 
representative indicated that the issue of sleep apnea was 
somewhat of a moot point, because the Veteran had gone on a 
strict exercise and diet and commendably lost weight; and, as a 
result, he was no longer required to be on the machine 
(presumably a CPAP).  Nevertheless, the Veteran and his 
representative were concerned that sleep apnea might return and 
wanted to have it on the record.  During his hearing, the Veteran 
was specifically asked if he was having any symptoms of sleep 
apnea and the Veteran responded that he was not.

The Board finds that evidence of a present disability has not 
been presented in the case of the Veteran's reported sleep apnea; 
and, in the absence of evidence of a present disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The Board is aware that while the Veteran has no current sleep 
apnea symptoms, service connection could nevertheless be granted 
should it be shown that he had the condition at some point during 
the appeal period and that the condition was related to his time 
in service.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, sleep apnea was not diagnosed in service, and there is 
no medical evidence in this case to suggest that sleep apnea 
either began during or was otherwise caused by the Veteran's 
military service.  

While both the Veteran and his ex-wife submitted statements 
indicating that the Veteran snored a lot during service, neither 
statement indicated that there was any sign of apneas.  
Furthermore, no medical opinion has concluded that this snoring 
in service marked the onset of sleep apnea.  As such, the 
criteria for service connection for sleep apnea have not been met 
at any point during the Veteran's appeal; and his claim is 
therefore denied.


Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in April 2007, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
Additionally, the letter specifically informed the Veteran of 
what "new" and "material" meant in the context of his claim to 
reopen service connection for a heart disability, and it informed 
him the reason that his claim was previously denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The letter also explained how 
disability ratings and effective dates are established.

With regard to the duty to assist, the Veteran testified at a 
hearing before the Board.  Additionally, service treatment 
records have been obtained, as have private treatment records.  
The Veteran was provided with several VA heart examinations (the 
reports of which have been associated with the claims file) and a 
chronic heart disability related to his military service has 
never been shown by objective evidence. 

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating the claims of service connection for sleep apnea and 
heart disease.
  

ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for heart disease and 
the Veteran's claim is denied.

New and material evidence has been presented to reopen a claim of 
entitlement to service connection for hypertension, and the 
Veteran's claim is reopened.

Service connection for sleep apnea is denied. 


REMAND

The Veteran contends that he has hypertension as a result of his 
time in military service.  He testified at a hearing in March 
2010 that he was hospitalized for two days in 1997 because of his 
hypertension, and that he was subsequently monitored on a monthly 
basis.  The Veteran also indicated that while stationed in Hawaii 
from 1986-89 he was having a lot of problems with cholesterol and 
hypertension and was being treated with Niacin.  

The Veteran's representative has pointed to several instances 
during the Veteran's military service where elevated blood 
pressure readings were recorded, including 164/86 in January 1984 
and 144/100 in June 1998.  The representative also indicated that 
the Veteran was given medication for hypertension in 1996 
(including Atenolol and Nitroglycerin).

It is clear that the Veteran had several elevated blood pressure 
measurements recorded while in service.  For example, the day 
after the 164/86 was recorded, the Veteran's blood pressure was 
measured at 118/96.  The Veteran also submitted the result of 
treadmill test at the Naval Hospital, Bremerton Heart Station, in 
February 1998.  While the Veteran was not actually diagnosed with 
hypertension during service it is evident that when the Veteran 
filed his initial claim for service connection in April 1998, 
seeking service connection for borderline hypertension his belief 
was that he had hypertension at that time.

In February 2003, it was thought that the Veteran should start 
Atenolol for left ventricular hypertrophy; and in March 2003, it 
was finally noted that the Veteran was doing well on his 
hypertension therapy without side effects.  

VA has a duty to assist Veterans in obtaining any evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  Where medical records on file do not 
contain sufficient detail to decide the claim on appeal, the 
Board must return the case for evaluation purposes.  Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (2009).  

In order to fairly adjudicate the Veteran's claim for service 
connection for hypertension, it is necessary to obtain a medical 
opinion pertaining the onset of the Veteran's hypertension.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following  
action:   


1.  Attempt to obtain VA medical records 
pertaining to the Veteran's claimed 
hypertension that are dated after 2003.  

2.  After completing the above development, 
arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
hypertension found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  The examiner 
should indicate in his/her report whether 
or not the claims file was reviewed.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner should opine as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that the Veteran's 
hypertension is related to or had its onset 
during service.  In rendering the opinion 
the examiner must comment on the 
significance of any elevated blood pressure 
readings noted in service insofar as the 
onset of any existing hypertension.    The 
rationale for all opinions expressed should 
be provided in a legible report.  

3.    Thereafter, adjudicate the Veteran's 
claim for service connection for 
hypertension.  

If the benefit sought on appeal is not granted, the RO should 
issue the Veteran and his representative a supplemental statement 
of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  



____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


